REASONS FOR ALLOWANCE
The present application is being examined under the pre-AIA  first to invent provisions. This communication is in response to the Amendment of 06/14/2022, wherein Claims 1-8, 10, 12-20 are pending, claims 1, 19, 20 are written in independent form. In the response claims 1, 1, 10, 19, 20 are amended; claims 9 and 11 are canceled.
The following is an examiner's statement of reasons for allowance.
Regarding claims 1, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of classifying the security detection information and determining security status information corresponding to the wireless local area network based on the security detection information, including inputting the security detection information into a security classification model to obtain the security status information corresponding to the wireless local area network, wherein the security classification model comprises at least one of: when the security detection information comprises the DNS spoofing and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would jump to a phishing website; when the security detection information comprises the SSL man-in-the-middle attack and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would leak sensitive information, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation). 
Regarding claim 19, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: classifying the security detection information and determining security status information corresponding to the wireless local area network based on the security detection information, including inputting the security detection information into a security classification model to obtain the security status information corresponding to the wireless local area network, wherein the security classification model comprises at least one of: when the security detection information comprises the DNS spoofing and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would jump to a phishing website; when the security detection information comprises the SSL man-in-the-middle attack and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would leak sensitive information, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding claim 20, with respect to the art made of record, the Examiner notes that the prior art made of record does not disclose or teach the features of: classifying the security detection information and determining security status information corresponding to the wireless local area network based on the security detection information, including inputting the security detection information into a security classification model to obtain the security status information corresponding to the wireless local area network, wherein the security classification model comprises at least one of: when the security detection information comprises the DNS spoofing and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would jump to a phishing website; when the security detection information comprises the SSL man-in-the-middle attack and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would leak sensitive information, when the limitations are considered as a whole in combination with all the limitations of the claims, the limitations of the claims as a whole are not taught by the art made of record when considered with all the limitation of the claims (and not in isolation).
Regarding the art made of record United States Patent Application Publication US-20090007246 to Gutowski et al (hereinafter d1), United States Patent Application Publication US-20170126705 to Mirashrafi et al (hereinafter d2) (which most accurately reflects the more relevant art at the time of filing) disclose: wireless device (i.e. UE) and a target wireless device (see d1 Fig. 1 network access) wherein the techniques are embodied as methods (see d1 Figs. 7-8), wherein the methods are executed on devices which include: a processor (see d1 Fig. 5 element 502), and memory (see d1 Fig. 5 element 512) which stores a method as computer executable instructions that cause the device to perform the method, wherein the instructions comprise a computer readable medium (see d1 para. 0077- 0078); reception of security information with respect to wireless networks in the local area of the UE (see d1 Fig. 7 steps 708, 710; para. 0071); analyzing and producing a rank (i.e. security status) for the wireless networks based on the security information (see d1 Fig. 7 para. 0071); wireless connections (see d1 para. 0071); selecting a connecting to a AP in a untrusted mode (i.e. establishing a wireless connection between a user equipment and a target wireless access point) (see d2 Fig. 2 step 2030) followed by obtaining security information (i.e. obtaining security information), and determining a refined trust score (i.e. classifying security detection information) which yields a security status (see d2 Fig. 2 steps 2040, 2050; para. 0071-0073). The claims of the present application require classifying the security detection information and determining security status information corresponding to the wireless local area network based on the security detection information, including inputting the security detection information into a security classification model to obtain the security status information corresponding to the wireless local area network, wherein the security classification model comprises at least one of: when the security detection information comprises the DNS spoofing and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would jump to a phishing website; when the security detection information comprises the SSL man-in-the-middle attack and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would leak sensitive information. D1 and d2, fail to teach the limitations noted above. 
The references noted above disclose: various techniques related to wireless communication (see d1 para. 0002) as applied to security including implementation of the techniques in a system which includes a wireless connection between a wireless device (i.e. UE) and a target wireless device (see d1 Fig. 1 network access) wherein the techniques are embodied as methods (see d1 Figs. 7-8), wherein the methods are executed on devices which include: a processor (see d1 Fig. 5 element 502), and memory (see d1 Fig. 5 element 512) which stores a method as computer executable instructions that cause the device to perform the method, wherein the instructions comprise a computer readable medium (see d1 para. 0077- 0078); reception of security information with respect to wireless networks in the local area of the UE (see d1 Fig. 7 steps 708, 710; para. 0071); analyzing and producing a rank (i.e. security status) for the wireless networks based on the security information (see d1 Fig. 7 para. 0071); selecting a connecting to a AP in an untrusted mode (i.e. establishing a wireless connection between a user equipment and a target wireless access point) (see d2 Fig. 2 step 2030) followed by obtaining security information (i.e. obtaining security information), and determining a refined trust score (i.e. classifying security detection information) which yields a security status (see d2 Fig. 2 steps 2040, 2050; para. 0071-0073). With respect to claims 1, 19, 20 when the limitations are considered with all the limitations of each respective claims, the limitations are not disclosed in their entirety by any of the art made of record, alone or in combination. The additional distinguishing characteristics defined by all the limitations of the claims in question in their entirety and constructed equivalently are neither shown, taught, or suggested by any art made of record, alone or in any reasonable combination. The Examiner also notes that any combination of prior art made of record cannot reasonably be combined to arrive at the invention of the claims where no impermissible hindsight reasoning and/or missing aspect of the invention are not taught by any art made of record. The Examiner notes the closest art made of record (d1, d2, as set forth above), however neither of the prior art noted above, nor any other prior art made of record discloses classifying the security detection information and determining security status information corresponding to the wireless local area network based on the security detection information, including inputting the security detection information into a security classification model to obtain the security status information corresponding to the wireless local area network, wherein the security classification model comprises at least one of: when the security detection information comprises the DNS spoofing and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would jump to a phishing website; when the security detection information comprises the SSL man-in-the-middle attack and the ARP attack, the security status information of the wireless local area network comprises information which indicates that the wireless local area network would leak sensitive information, reflected in the limitations of independent claims 1, 19, 20.
No single art made of record disclose, teach, or suggest the limitations of claims 1, 19, 20 when the limitations are considered as a whole as a whole as defined in claims 1, 19, 20 either alone or in any reasonable combination. Therefore, all the limitations present in the claims, when treated as a whole, distinguish the limitations from the art made of record and are not obvious from a combination thereof. The Prior art fails to teach the limitations of the claims when considered as a whole.  When incorporating all the limitations in combination none of the prior art, alone or in combination, teach all the features as claimed in claims 1, 19, 20 the prior art, alone or in combination fails to teach all the limitations, when incorporated with all the limitations of each claim noted. The prior art of record, alone or in combination, does not fairly disclose the limitations of claims when incorporating the limitations addressed above in combination with all the limitations of the claims. 2-8, 10, 12-18 depend on independent claim 1 and inherit the distinguishing limitations noted above by virtue of dependence and add further limitations. Therefore, said claims are also distinguished over the art made of record for the same reasoning as set forth above. Therefore claims 1-8, 10, 12-20 are allowed. 
 Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Priority


The Examiner notes the Interim Copy of the Foreign Priority Document filed 07/20/2022 and further notes the interview summary mailed herewith. In the interview the Applicant indicated that a Certified copy of the Foreign Priority document would be submitted in short order.


Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN SCOTT TAYLOR whose telephone number is (571)270-3189.  The examiner can normally be reached on Mon. - Thurs. 9:00-4:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinsong Hu can be reached on 5712723965  the fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/NATHAN S TAYLOR/             Primary Examiner, Art Unit 2643